DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the solid heat carrier" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the sphere" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfe (US 2008/0149471).
With regard to claim 1: Wolfe teaches a pyrolysis device (abstract), the device comprising: An outer cylinder body (insulating layer) 60 and an inner cylinder body (furnace housing) 31, a spiral conveyor belt (drive screw) 34 being provided on (i.e. adjacent) an inner wall of the inner cylinder body 31, wherein thermally conductive heat pipes (inner passageways) 68 are provided on the spiral conveyor belt (Figures 1-4, paragraphs [0040]-[0057]).
Wolfe does not explicitly teach that the pyrolysis device is one for the pyrolysis of oil sludge. However, apparatus claims are not limited by recitations of intended use or manner of operating (MPEP 2114), nor are they limited by recitations pertaining to material worked upon (MPEP 2115). The device of Wolfe is capable of pyrolysis. Thus, it is understood to be capable of pyrolyzing any feed material, including oil sludge. Furthermore, the device of Wolfe anticipates that of claim 1, and therefore, is necessarily capable of operating in the claimed manner. In view of the forgoing, Wolfe satisfies the claim language regarding the pyrolysis device being an oil sludge pyrolysis device.
With regard to claim 2: The thermally conductive pipes 68 are evenly arranged on each screw pitch of the spiral conveyor belt 34, i.e. the thermally conductive pipes 68 extend the length of the spiral conveyor belt, and thus, are arranged on (i.e. adjacent) to each screw pitch in a manner which can be considered “even” (Figures 1-4, paragraphs [0049]-[0057]).
With regard to claim 3: In Wolfe, there are three thermally conductive pipes 68 arranged radially around the rotational axis of the spiral conveyor belt 34 on (adjacent) each screw pitch (Figures 1-4, paragraphs [0049]-[0057]). The thermally conductive pipes 68 are evenly arranged on each screw pitch of the spiral conveyor belt 34, i.e. the thermally conductive pipes 68 extend the length of the spiral conveyor belt, and thus, are arranged on (i.e. adjacent) to each screw pitch in a manner which can be considered “even” (Figures 1-4, paragraphs [0049]-[0057]).

With regard to claim 4: The thermally conductive pipes 68 are hollow pipes (Figures 1-4, paragraphs [0049]-[0057]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe in view of Koppers (US 1,712,082).
With regard to claim 5: Wolfe teaches all of the limitations of claim 1 as described in the 102 rejections above.

However, it is well known in the art to use solid heat carriers to heat pyrolysis apparatus. For example, Koppers teaches a device for pyrolysis (distillation) of carbonaceous material (Page 1 Lines 1-20), the device comprising a cylinder body (drum) a having solid heat carriers (balls) g disposed therein for heating material to be pyrolyzed (distilled) (Figure 1, Page 2 Lines 5-60). Koppers teaches that additional heating can be provided to the drum using other means in addition to the heat carriers g (Page 2 Lines 28-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wolfe in view of Koppers by adding a solid heat carrier (e.g. balls) dispersed in the inner cylinder body, in order to provide the cylinder with an additional heating means.
With regard to claim 6: In modified Wolfe, the solid heat carriers g are spheres (balls) (Koppers: Figure 1, Page 2 Lines 5-60). Said spheres are necessarily either metal or non-metal.
With regard to claim 7: Modified Wolfe is silent to the spheres having a diameter in the range of 5-50 mm (Figure 1, Page 2 Lines 5-60).
However, a person having ordinary skill in the art would recognize that the diameter of the spheres is a result effective variable. For example, the spheres must be small enough to fit inside the inner cylinder body. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Wolfe by optimizing the size of the spheres, i.e. such that the spheres were to have a diameter in the range of 5-50 mm, in order to ensure that the spheres are properly sized to, for example, fit inside the inner cylinder body.
	
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wolfe (US 8,444,828) is the granted patent corresponding to the Wolfe PG pub relied upon in the prior art rejections above.
Christian (US 2,321,185) teaches a conveyor screw having a heat exchanger tube thereon, similar to the device of Applicant’s claims.
Thomas (US 3,529,661) teaches a conveyor screw having heat exchanger tubes thereon, similar to the device of Applicant’s claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772